LatimbR, Judge
(dissenting):
I dissent.
The accused pleaded guilty to three absent without leave offenses which carry a maximum penalty of two and one-half years’ confinement, total forfeitures of pay and allowances, and a dishonorable discharge. He was found guilty of both specifications of desertion, but even when the one in dispute is reduced to the lesser included offense, the maximum sentence imposable still includes confinement for four and one-half years and the other mentioned accessories. Accused is presently serving a sentence of dishonorable discharge (suspended), total forfeitures, and twelve months’ confinement, and before this Court he contends his conviction on one desertion specification should be reduced to absence without leave because the law officer did not sua sponte limit trial counsel in his cross-examination. To me, as I shall hereinafter point out, that is asking for more than he is legally entitled to receive and, in spite of the fact that he is granted his demands, I suggest his victory will be hollow.
The issue and residual questions are not difficult as they involve cross-examination made proper by the testimony of the accused; waiver, if perchance the questions went beyond the scope of the direct examination; and favorable use of the testimony elicited from the accused to reduce the sentence on appeal.
The accused took the stand and, after initially limiting his testimony to the offense of disobedience of straggler orders, testified on one desertion charge. He had previously been expressly warned by the law officer that, despite his announced intent to limit his testimony, he would, if he went beyond the bounds of the one offense, open the door to cross-examination. Perhaps it was but a slight opening, but the accused’s testimony was relevant to both offenses, and it was subject to being questioned by the prosecution. The *117cross-examination by trial counsel was bardly devastating to the theory of the defense, but then the door was really thrown open by the accused and his intent specifically brought into factual dispute.
It is of some interest to note that the ■cross-examination quoted in the majority opinion commences after some fourteen previous questions had been answered. However, I need not take the time to show the manner in which the issue crept in and then was fully litigated, for throughout the entire cross-examination not a single objection was registered. In my judgment, rather than facing “the practical realities of the situation” and seeking “to salvage something from the wreckage,” to the contrary, the defense initiated the controversy, entered no objection when the prosecution joined issue, but instead seized upon it as a means of furthering accused’s cause and willingly joined forces to bring out all the facts. Moreover, the evidence which was produced was used by the appellant to influence the board of review to reduce the period of confinement from two years to one. Under those circumstances, the assertion of prejudicial error raised for the first time in this Court should be summarily rejected.